Title: From George Washington to Vice Admiral d’Estaing, 5 November 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


  
    Sir,
    Hd Qrs Frederiksburgh [N.Y.] Novr 5th 1778
  
I have the honor to transmit your Excellency an Extract of a letter from Major General Lord Stirling of the 3d by which you will perceive, that a fleet of One hundread and eight sail, left Sandy Hook the morning of that day. This probably contains a division of the troops, the departure of which we have so long expected.
The Marquis De La Fayette arrived three days since at Fish Kill two and twenty miles from this place; where I am unhappy to inform Yr Excellency he is detained by a fever which seized him soon after he set out from Philadelphia. I hope our anxiety on this account may not be of long duration.
  
  
  
  The inclosed letter from our Commissary of Prisonners is just come to hand. With the utmost esteem and most devoted attachment I have the honor to be Your Excellencys Most Obedt serv.
